Citation Nr: 0628594	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-40 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel




INTRODUCTION

The appellant had active service from November 1973 to 
December 1995.

This claim comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, that increased the appellant's disability rating 
for PTSD from 30 percent to 50 percent, effective April 6, 
2004.


FINDINGS OF FACT

1. The appellant is currently in receipt of a schedular 
rating of 50 percent for PTSD.  He has short and long term 
memory problems, is easily angered but not violent, is more 
frequently depressed and withdrawn at both home and work, has 
poor sleep habits, experiences nightmares two to three times 
a week, and has more frequent intrusive thoughts of combat 
that he did when his initial 30 percent disability rating was 
assigned.

2. The appellant's PTSD has not been shown to cause 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood.

3. Referral for extraschedular consideration is not warranted 
in this case.


CONCLUSION OF LAW

Entitlement to a disability rating in excess of 50 percent 
for PTSD is not established.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2005).



`	
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§  3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

VA satisfied its duty to notify by means of a May 2004 letter 
from the RO to the appellant.  This letter informed him of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  The May 2004 
letter was issued prior to the initial adjudication of this 
claim in July 2004, and there is accordingly no prejudicial 
timing defect under Pelegrini.

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the May 2004 letter, the appellant was not provided with 
notice as to the means by which a disability rating and 
effective date for the disability benefit award on appeal are 
determined.  However, this information was provided to the 
appellant in the October 2004 statement of the case (SOC), as 
was the statutory basis for the appellant's 50 percent 
disability rating.  Since the appellant received adequate 
notice through this source, the Board finds no prejudice to 
the appellant by proceeding with review, particularly in view 
of the fact that no change in his compensation or effective 
date is awarded herein.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) (when the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
and opportunity to respond and, if not, whether the claimant 
will be prejudiced thereby).  

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records and post-service VA 
medical center medical records.  The reports from two private 
psychological evaluations and numerous VA examinations are 
also included.  The appellant was afforded the opportunity to 
request a hearing, which he declined to do.  He also 
submitted a statement in May 2004 which said that he had no 
further evidence to submit and that the Board should proceed 
with review of his claim.  The Board has carefully reviewed 
the appellant's statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The United States 
Court of Appeals for the Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Rating Schedule.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual condition in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§  3.321(a), 
4.1.  Separate diagnostic codes identify various 
disabilities.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  The Court has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Since the current claim 
seeking an increased rating for the appellant's PTSD was 
received in April 2004, evidence dating from earlier than 
April 2003 is not particularly relevant.  See 38 C.F.R. § 
3.400(o)(2).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to the disability, except as noted below.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

A disability rating of 50 percent will be assigned for PTSD 
when a claimant experiences occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A disability rating of 70 percent will be assigned for PTSD 
when a claimant experiences occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994))(hereinafter DSM-IV).

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  DSM-IV at 32.

Service connection was initially granted for PTSD, which was 
rated 30 percent disabling, effective May 14, 2003.  The 
appellant's post-service VA medical center treatment records 
and private medical treatment records have been obtained and 
are part of the appellant's file, as are the results of an 
April 2004 evaluation by a private psychologist and the 
appellant's March 2004 statement of his current symptoms.

The appellant was initially diagnosed with PTSD by a VA 
examiner in May 2003 in reference to his initial claim for 
service connection for the disability.  At that time, the 
appellant made a conscious effort to avoid talking about 
combat, experienced intrusive recollections of combat two or 
three times a month, had nightmares approximately twice a 
month, had no flashbacks and described being jittery.  At the 
time of his examination, the appellant was a physicians' 
assistant at a VA hospital, but avoided talking about his 
combat experiences with veterans.  He averaged about four 
hours of sleep a night, and experienced anger that manifested 
as impatience and a shortened temper.  He remained 
hypervigilant and avoided crowds, malls, and crowded movie 
theaters.  However, it was specifically noted that the 
appellant was able to continue to function in his job as a 
physicians' assistant.  The examiner noted that, based on the 
mental status examination (MSE) he performed upon the 
appellant, the appellant's reported social functioning and 
the appellant's continued satisfactory performance as a 
physicians' assistant, that his impairment of functioning 
caused by PTSD was in the mild range.  At that time, he was 
assigned a GAF score of 70.  

However, in a report completed two weeks later (also May 
2003), the appellant's private psychologist drew a 
drastically different conclusion after his examination of the 
appellant.  The appellant reported taking time off from work 
because of stress, although the frequency with which this 
occurred was not noted.  He was not taking psychotropic 
medications.  Although the appellant had been married twice 
previously, the psychologist did not indicate that the 
appellant's prior marriages ended as a result of his PTSD 
symptoms.  He did note, however, that the rest of the 
appellant's life had become increasingly restrictive and that 
he related "very, very" poorly to others, including his 
wife and children.  It is unclear what evidence led the 
psychologist to this conclusion, since he also noted that the 
appellant had no complaints about his third marriage.  On 
MSE, the appellant was alert, coherent, overly reactive, but 
he responded appropriately to verbal stimulation.  His flows 
of conversation and thought were within normal limits, his 
tone, pressure and rate were all normal.  However, he was 
conspicuously anxious and cried throughout the entire 
evaluation as he related his war experiences.  The appellant 
was assigned a GAF score of 42.  This score was assigned in 
spite of the fact that the appellant was working as steadily 
as a physicians' assistant and had voiced no complaints about 
his marriage.  

The appellant's post-service VA medical records reflect that 
in July 2003, he was concerned that he was in a depressed 
mood, that he was easily angered by small things, that he had 
difficulty getting up in the morning, that he had trouble 
concentrating, that he avoided social gatherings and doing 
new things, that he played video games in the evenings, that 
he often got bored, but that he had dropped many activities 
and interests.  He denied direct or indirect suicidal 
ideation but requested information about medication for 
depression.  His physician opined that this depression was 
possibly a component of PTSD and he was prescribed Celexa.  
In September 2003, the appellant described an inability to 
sleep well and being awakened by very light stimuli.  Sleep 
hygiene was discussed.  As of March 2004, he was describing a 
feeling of being jittery most of the time and having 
nightmares secondary to having fought in Desert Storm.  He 
was prescribed Clonazepam, his Celexa was continued, and he 
was advised to stop taking his testosterone patch.

In his March 2004 statement, the appellant claimed that he 
had no motivation to excel, that he used leave time from his 
job as a VA physicians' assistant whenever he could, that he 
was verbally aggressive and almost abusive to his work 
superiors, his co-workers, and his wife, that he was easily 
agitated with patients, and that he was very inflexible.  He 
also reported long-term and short-term memory difficulties 
that required him to look up technical medical details that 
he had previously been able to recall without difficulty, as 
well as more frequently forgetting routine information like 
the names of his co-workers and to document exam observations 
and conversations he held with patients as part of his job.  
On a personal level, the appellant reported being socially 
withdrawn and having no desire to socialize with anyone 
except his wife, that he had increasing depression and poor 
mood, and that he had poor sleep habits and nightmares two to 
three times a week.  He also experienced combat-related 
intrusive thoughts, no longer watched television because of 
his desire not to hear about the war in Iraq, and was very 
cautious around large crowds due to "the increase in 
terrorist activities."  

In a second, April 2004, report, the appellant's private 
psychologist noted that the appellant had gained a great deal 
of weight and that the appellant was significantly 
exacerbated in his general psychological condition.  He found 
the appellant to be extremely aggressive and almost abrasive, 
with poor recall.  The appellant reported having nightmares 
almost every night, and a poor appetite.  He did very few 
activities at home, but didn't leave the house because of his 
preoccupation with terrorist attacks.  The rest of the 
appellant's reported symptoms are consistent with his March 
2004 statement.  The psychologist noted that the appellant's 
conversation and thought were rapid and very pressured, but 
also that there was no flurry or flight of ideation.  He 
opined that the appellant's speech expression was highly 
indicative of his generalized anxiety and noted that the 
appellant's mental content was severely preoccupied, although 
he noticed no particular psychotic feature to the appellant's 
general functioning.  The psychologist also stated that the 
appellant was developing an extremely severe avoidant 
condition, in addition to his PTSD.  The appellant's 
immediate recall was mildly below average, but it was felt 
that this would probably equate to severely below average 
with anyone else.  The appellant's mentation was believed to 
probably be below the borderline level.

According to the Rating Schedule, it is the actual symptoms 
experienced by the appellant that determine the percentage 
disability rating that is assigned, and it is not dependent 
on the GAF score.  To be assigned a 70 percent disability 
rating, symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships, should be present.

The evidence does not demonstrate that the appellant's 
current symptoms occur with such frequency and severity as to 
require a higher rating.  The appellant's most recent 
examination reflects that his mood was stable, that his 
sensoria were within normal limits, that he was fairly well 
oriented, was coherent, and had good insight.  At the same 
time, he reported being easily upset, having a short fuse, 
and not sleeping well.  The private psychologist observed the 
appellant's memory problems, noted that he appeared to be 
alert and oriented, and assigned him a GAF score of 40, 
indicative of some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  However, the appellant did not report obsessional 
rituals, or near continuous panic or depression, nor was 
neglect of personal appearance or hygiene observed.  Although 
the record reflects that the appellant demonstrated 
irritability, there is no mention of periods of violence 
related to those incidents.  There is also no indication from 
the record that the appellant has demonstrated any decreased 
occupational functioning as a physicians' assistant, no 
matter the appellant's personal feelings and perceptions 
about his job and his ability to perform it properly.  
Therefore, the Board gives less weight to the opinion of the 
private psychologist in this instance, particularly where 
there is significant evidence in the record that the 
appellant is still gainfully employed and where the private 
psychologist assigned the lower GAF score without review or 
consideration of the appellant's claims file as part of the 
evaluation process.  As such, the 50 percent disability 
rating more closely approximates the appellant's symptoms and 
an increase in his disability rating is therefore not 
warranted.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant, as required by 
Schafrath v. Derwinski¸ 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the appellant's earning capacity due to the disability at 
issue.  The appellant has not required frequent 
hospitalization for this disability and the manifestations of 
this disability are not in excess of those contemplated by 
the schedular criteria.  The records reflect that the 
appellant has not been hospitalized for any psychiatric 
problems and has not sought out regular psychiatric treatment 
for his condition.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown¸ 9 Vet. App. 88, 95 (1996); Bagwell v. Brown¸ 9 Vet. 
App. 337 (1996).


ORDER

A disability rating in excess of 50 percent for PTSD is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


